
	
		I
		111th CONGRESS
		1st Session
		H. R. 3294
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Mr. Bilirakis (for
			 himself, Mr. Young of Florida, and
			 Mr. Putnam) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  Department of Defense to support the Ocean for Life Program of the National
		  Marine Sanctuaries under the National Oceanic and Atmospheric Administration,
		  including covering the cost of participants in the Ocean for Life
		  Program.
	
	
		1.Department of Defense support
			 for Ocean for Life Program of the National Marine Sanctuaries under the
			 National Oceanic and Atmospheric AdministrationSection 184(g) of title 10, United States
			 Code, is amended—
			(1)by inserting
			 (1) before The Director; and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)(A)The Department of Defense, including
				combatant commands and Regional Centers, may provide material and personnel
				support to assist in the planning and execution of the Ocean for Life Program
				of the National Marine Sanctuaries under the National Oceanic and Atmospheric
				Administration.
						(B)Notwithstanding paragraph (1) of this
				subsection and paragraphs (1) and (2) of subsection (f), the Department of
				Defense, including combatant commands and Regional Centers, may pay all or a
				portion of the costs incurred to facilitate citizens of the United States and
				foreign nationals to participate in the Ocean for Life Program. Amounts
				available to the Regional Centers from the Department of Defense
				Voice programs may be used to make the payments authorized by
				this
				subparagraph.
						.
			
